Citation Nr: 0403544	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1974 to October 
1976.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California denied service connection for paranoid 
schizophrenia, heart disease, hypertension, and cholesterol.   

The veteran initially appealed all of the issues the RO 
denied in May 1999.  During a hearing held at the RO before 
the undersigned in May 2003, however, he withdrew his appeal 
on the issues of entitlement to service connection for heart 
disease, hypertension, and cholesterol.  Those issues are 
thus not before the Board for appellate review.  The Board 
remands the remaining issue to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  

The veteran and his representative have been provided with a 
copy of the transcript of the May 2003 hearing as requested.  
The veteran has not moved for any changes in the transcript 
under 38 C.F.R. § 20.716.  


REMAND


The veteran seeks service connection for paranoid 
schizophrenia.  For the following reasons, additional 
development is necessary before the Board can decide this 
claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA provides 
that VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In this case, 
VA has not yet satisfied these duties to notify and assist 
the veteran.

First, there appears to be relevant evidence that is 
outstanding and would be relevant to the case.  During his 
May 2003 hearing, the veteran contended that, contrary to 
what his service medical records show, he underwent an 
informal mental health examination in service while on the 
USS Enterprise or at Treasure Island and a report of that 
examination might be referenced in his service personnel 
records.  In addition, during a VA mental health screening 
interview in April 1998, a VA mental examination in May 1998, 
and at the May 2003 hearing, the veteran said that he was 
hospitalized twice for his psychiatric disability, for three 
weeks in 1981 at the University of Alabama and Birmingham 
Hospital, and for two weeks in 1990, at a facility in 
California.  To date, it does not appear that VA has 
attempted to obtain the veteran's service personnel records 
or records of his 1981 and 1990 hospitalizations.  

In addition, in written statements received in February 1999 
and June 1999, the veteran identified other possibly 
pertinent, outstanding medical records that have not been 
obtained.  The sources of these records include the VA 
hospital in Marion, and Vencor (formerly Vesper Memorial) 
Hospital in San Leandro, California.  The dates of treatment 
at these facilities are unclear.    

VA's duty to assist also includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A (West 2002).   In this case, 
such an examination might be in order if additional 
development establishes that the veteran was treated for 
psychiatric complaints in service or soon thereafter.  

VA is required to ensure strict compliance with the VCAA 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In April 2003, the RO sent the veteran VCAA 
notice, but the information provided therein did not address 
all the VCAA notice requirements.  Accordingly, on remand, 
the veteran should be provided with complete VCAA 
information.  

This case is REMANDED for the following:

1.  VA should contact the veteran and his 
representative and request the names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the veteran for 
psychiatric disability since his period of 
active duty and whose records are not 
already in the claims file.  VA should 
specifically seek information on the 
providers the veteran has already 
identified, including the University of 
Alabama and Birmingham Hospital, the 
facility in California where the veteran 
was hospitalized in 1990, the VA hospital 
in Marion, and Vencor (formerly Vesper 
Memorial) Hospital in San Leandro, 
California.  

2.  VA should request copies of all 
available medical records, including 
inpatient and outpatient records, from 
all medical providers identified.  If any 
records are unavailable, VA should note 
this fact in writing in the record.

3.  VA should also obtain and associate 
with the claims file the veteran's 
service personnel file.

4.  If, in response to the requested 
development, VA receives documentation 
establishing that the veteran was treated 
for psychiatric complaints within service 
or in 1981, as he has contended, VA 
should then afford the veteran a VA 
psychiatric examination to determine the 
etiology of the veteran's paranoid 
schizophrenia.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  In connection with the 
evaluation, the examiner should be asked 
to provide an opinion with supporting 
reasons as to whether it is (1) unlikely, 
(2) at least as likely as not, or (3) 
more than likely that the veteran's 
paranoid schizophrenia is related to the 
veteran's period of active service, 
taking into account the symptoms in 
service and thereafter.  

5.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claim 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  

6.  VA should then readjudicate the 
veteran's claim based on a consideration 
of all of the evidence of record.  If in 
order, the veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond thereto.  

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of this claim.  The veteran is free to submit any additional 
argument or evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



